DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the method of Claims 19 and 21 in the reply filed on 16 October 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
Claims 19 and 21 are pending.
Claims 24-27, indicated as “Withdrawn” but presenting no language to properly define a claim, are objected to as set forth below.
Claims 19 and 21 are presented for examination and rejected as set forth below.

Claim Objections
Claims 24-27 are objected to because of the following informalities: while indicated as “Withdrawn,” rather than “Cancelled,” no claim text appears for any of Claims 24-29.  These claims appear therefore to have been cancelled by applicants, rather than simply withdrawn from consideration as being directed to a non-elected invention.  Appropriate correction is required.

Response to Amendment
Applicant’s arguments with respect to the rejection of remaining Claims 19 and 21 as being indefinite under 35 U.S.C. 112(b) have been fully considered and, in view of the amendments to the claims, are persuasive.  This rejection of remaining Claims 19 and 21 has been withdrawn. 

Applicant’s arguments with respect to the rejection of Claim 19 over the teachings of  Orellana-Tavra alone have been fully considered and are persuasive.  The rejection of Claim 19 as obvious over the teachings of Orellana-Tavra considered in a vacuum has been withdrawn.  However, as set forth below, the rejection of Claims 19 and 21 over the combined teachings of Orellana-Tavra and the CN’572 reference has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 21 stand rejected under 35 U.S.C. 103 as being unpatentable over Orellana-Tavra (WO2016/207397) in view of CN104087572.
Applicants claims are directed to methods of storing biomolecules by “reacting” porous metal-organic framework materials selected from a Markush-type listing of alternatives which include  with biomolecules selected from at least peptides and nucleotides, among others, to form a composite and then leaving these composites at room temperature during storage.  These biomolecules are described as capable of being released from the composites in particular environments; applicants are reminded that a recitation of an intended use of an otherwise complete invention will not limit the scope of the claim because it merely defines a context in which the invention may operate.  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Furthermore, a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  As a result, the language reciting conditions under which the composition resulting from the storage method claimed may provide for the release of the biomolecules so stored, in the absence of evidence of secondary indicia of nonobviousness, is not considered a recitation of a limitation of the method claimed.  Claim 21 narrows the means by which the biomolecules are encapsulated within the composite material.  
Orellana-Tavra describes metal-organic frameworks (MOF) for use in formulating components for delivery.  (Abs.).  Orellana-Tavra describes these compositions as protecting the active from degradation and controlling the release of the active in vivo by, among others, efficiently adsorbing the agents into the pore structures of the MOF, addressing limitations of Claims 19 and 21.  (Pg.1).  According to Orellana-Tavra, the MOF typically contains a transition metal such as zinc, with a number of ZIF compounds specifically recited.  (Pg.11).  Orellana-Tavra describes the MOF as holding a component such as a polypeptide, polysaccharide, or polynucleotide, addressing limitations of Claim 19.  (Pg.18-19).  Orellana-Tavra indicates these compositions are provided by combining the MOF and component, optionally in a solvent, and optionally at a temperature of, for example, 20°C.  As 20°C is commonly understood as representing room temperature, this addresses further limitations of Claim 19.  (Pg.24-25).  Orellana-Tavra describes these MOF as stable when stored at ambient conditions, addressing limitations of Claim 19.  (Pg.15).  Orellana-Tavra indicates that the compositions are formulated in a manner which permits the controlled release of the active so provided, for example providing for the release of the component included in the MOF when exposed to a physiologic pH of about 7.4, addressing limitations of Claims 19.  (Pg.25).  
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of MOF and biomolecule formation parameters, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of MOF and biomolecule formation parameters from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
While Orellana-Tavra suggests the formation of MOF-biomolecule composites by reacting the MOF, such as a zinc-containing porous compound and biomolecule such as a protein or nucleic acid, under appropriate conditions to provide a storage-stable composite capable of controlled release of the biomolecule so adsorbed into the porous MOF, Orellana-Tavra nevertheless does not describe any of the specific MOF components recited by Claim 19.
However, the ‘572 publication indicates that the ZIF-8 of Claim 19 was at the time of the instant application known to be useful as a MOF component capable of being formulated as drug delivery compositions with any of a variety of biomolecules including a number of different proteins.
It would therefore have been prima facie obvious to one having ordinary skill in the art to have used the instantly claims ZIF-8 as the MOF in the methods of Orellana-Tavra.  One having ordinary skill in the art would have been motivated to do so owing to the fact that the art at the time recognized ZIF-8 as a MOF capable of being formulated as a drug-releasing composite according to the teachings of Orellana-Tavra.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Response to Arguments
Applicant's arguments filed 11 July 2022 have been fully considered but they are not persuasive.
As a threshold matter, applicants are reminded that their claims are not directed to MOF per se, but rather a method of storing certain specified biomolecules by reacting certain specified MOF porous frame materials with those biomolecules and then storing the composite that results.  Applicants are reminded that language that recites the manner in which the composite which results from the method that is claimed may subsequently be used does not limit the method applicants have claimed.  See Boehringer, Hoffer, and Minton, supra.  Applicants have not provided evidence tending to establish that the compositions resulting from the method claimed behaves in any substantial way differently from those suggested by the methods of Orellana-Tavra as modified by the CN’572 reference.  Once the examiner establishes a prima facie case of obviousness, the burden shifts to the applicant to rebut that case.  In re Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011).  Evidence of unexpected results must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.  See In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991).  Applicants have not compared the instant invention with that taught by the closest prior art that exists, the methods of the Orellana-Tavra reference which uses a different ZIF MOF as the porous frame materials, and therefore cannot properly assert the compositions resulting from their invention provide unexpected results.
While the CN’572 reference may indeed employ the ZIF-8 recited as a part of the instant Markush-type listing of alternative MOF materials in a different method, applicants are reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, it is the Orellana-Tavra reference which establishes the methods of forming MOF composite carriers used for the controlled release of biomolecules incorporated therein, with the CN’572 serving simply to establish that the ZIF-8 claimed, among others, was a MOF porous frame material useful for enclosing a variety of biomolecules.
For at least these reasons, applicants’ arguments are unpersuasive.

Conclusion
No Claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613